NU SKIN ENTERPRISES
SENIOR EXECUTIVE BENEFITS POLICY

--------------------------------------------------------------------------------

This Benefits Policy applies to senior executive officers of Nu Skin
Enterprises, Inc., (the “Company” or “NSE”) including the Chairman, CEO, Senior
Vice Presidents, Executive Vice Presidents, and any other senior managers
designated by the CEO (collectively referred to as “Executive”). This policy
takes the place of all previous policies dealing with the matters addressed
herein and is effective as of July 21, 2005.

1.

Computers — Executive will be provided a telephone, fax, computer and printer
for their work as well as similar equipment for one home office. In addition, a
laptop or notebook computer will be provided to accommodate work and
communication away from the office and Executive’s primary residence. The
equipment employed away from the office will be designated by NSE’s IT
department so that the equipment is compatible with NSE systems and so that the
Company can take advantage of existing vendor relationships. The equipment will
also be tagged with an NSE identification to insure its inclusion on NSE’s books
and records. The IT equipment coordinator for Executive will be Jay Brown Jr.
All requests for equipment and equipment maintenance will go through the IT
equipment coordinator.


2.

Cell Phones — Executive will be provided a cell phone for business use. Personal
use of up to $500/month will be reimbursed to the Executive. The Company will
pay for the phone, reasonable peripheral phone equipment as well as the monthly
telephone charges on the phone. Cell phone usage other than through Executive’s
primary cell phone provided by the Company will be the responsibility of the
Executive. Business usage of secondary cell phones will be reimbursed through
the Company’s standard expense reimbursement procedure, i.e., Executive will
submit the bill for reimbursement indicating the portion of the bill that
reflects business usage.


3.

Finance — Executive will be provided tax return preparation work for personal
tax returns, including estates, trusts, other estate planning vehicles, and
wholly-owned small businesses. In addition, the Company will provide access to
designated finance personnel for other tax/estate planning work. Finance
personnel asked to provide services will track the number of hours they spend on
such services for the requesting Executive on an Executive Support Log. For
finance personnel whose salaries are less than $60,000/year, the hourly rate for
these services will be $35/hour. For finance personnel whose salaries are above
$60,000, the hourly rate for these services will be $60/hour. Tax return
preparation work will be provided as a perquisite to Executive, with the value
of that work grossed up for income tax purposes. All other services will be
provided on a non-grossed up basis, so that Executive is responsible for the
income taxes associated with the Company providing this benefit. In the event
the total value of a particular Executive’s use of finance personnel for all
non-perquisite uses exceeds $10,000 in a given year, the Executive will
reimburse the Company for the amount in excess of $10,000.


4.

Dispatch — The Company will provide dispatch, courier and shuttle services such
as travel assistance, to and from airports, equipment pick up, document
delivery, all in connection with Company business, at no charge to Executive.
These services for non-business issues will be treated as described below.


5.

Security — Executive may request security services for the benefit of themselves
and their families as Executive may deem necessary from time to time at no
charge to Executive.


6.

Employees — Executive will be able to use designated Company employees to assist
with certain personal matters as long as the employee providing services makes
Company responsibilities his/her primary responsibility and priority. Those
employees will track their time using an approved Executive Support Log. The
value of the services provided by Company employees will then be charged to the
Executive, with the charges deducted from the Executive’s periodic salary check
on an after-tax basis, or the Executive may elect to reimburse the Company for
the billed services by check. The services provided, the employees who are
allowed to provide personal assistance, and the applicable billing rate for
personal matters will be as follows:


      Service Employee Hourly Rate

Service

--------------------------------------------------------------------------------

Employee

--------------------------------------------------------------------------------

Hourly Rate

--------------------------------------------------------------------------------

Bill Paying/Checkbook Management   Jay Brown Sr.   $45         Private Property
Maintenance/Repairs  Steve Shoell
Aux. Services
Personnel  $45
$20         Dispatch, Courier, Errands and the Like  Aux Services  $15        
Automobile/Motor Maintenance and Repairs  Aux Services  $25  



  The coordinator for the use of Auxiliary Services personnel will be Steve
Shoell. The above rates may be modified in the event the Company’s standard
“Butler Service Program” for employees generally provides any of the above
services at a lower rate.


7.

Product — Executive will have access to Company products free of charge up to
$2,500 (wholesale value) per month. Additional product will be reimbursed by the
Executive at the Company’s cost. This policy is exclusive of additional access
to non-resaleable product that is available at the employee store.


8.

Boys Club — Commitments of up to $5,000 per year by Executive will be reimbursed
by the Company.


9.

Xmas Trees — The purchase of any Christmas tress from the Festival of the Trees
for personal use are personal expenses. Trees used by the Company will be
reimbursed.


10.

Tickets — Tickets to athletic events that are used by the Company for corporate
use will be reimbursed to the contributing Executive at the actual price paid by
the Executive.


11.

Lunches — A daily lunch in the high-rise cafeteria will be provided by the
Company.


12.

Life Insurance — The Company will purchase and, during the term of the
Executive’s employment by the Company, maintain a life insurance policy on the
life of the Executive.


13.

Travel — Commercial aircraft is the standard means of long-distance corporate
transportation. The CEO will establish appropriate travel policies with respect
to the use of commercial airlines (e.g., identifying those who may travel first
class, etc.). The Chairman may use private, chartered aircraft for travel to
distributor events, conventions, and the like. When private aircraft is
chartered, management traveling to the same event is expected, when feasible, to
also use the chartered aircraft to minimize travel costs. The CEO may also
authorize the use of private aircraft when required to meet multiple corporate
obligations or other emergency purposes. The company will not pay the costs of
private aircraft for non-business use. Reimbursed travel expenses of spouses and
other family members to company events via private or commercial aircraft
requires the prior approval of the Compensation Committee.


This Benefits Policy shall not preclude Executive from participating in or
receiving other benefits generally available to all employees, such as
insurance, or all Vice-Presidents of the Company, such as use of event tickets
and access to company-owned or leased personal or real property on a grossed-up
for tax basis consistent with the policies established for such benefits.

Except as set forth above or the preceding sentence, all other benefits provided
by the Company to Executives, must be pre-approved by the Compensation
Committee.

This Benefits Policy is not a contractual obligation of the Company, and the
Company shall have the right at any time to modify, alter, amend, or terminate
this Benefits Policy, in whole or in part, prospectively or retroactively.

Any property or service that Executive receives in lieu of or in addition to
regular taxable wages is a fringe benefit that may be subject to taxation.
Executive should consult his or her tax advisor regarding the tax consequences
of the above benefits.